Exhibit 10.2

EXCESS BENEFIT PLAN
OF
SUPERMARKETS GENERAL CORPORATION

PREAMBLE

Background and Purpose

Supermarkets General Corporation (the “Company”) hereby establishes the Excess
Benefit Plan of Supermarkets General Corporation (the “Plan”). The Plan is
intended to provide benefits which would have accrued to any employee under the
terms of the Pension Plans (as defined below) but for certain restrictions
imposed by Sections 415 and 401(a)(l7) of the Code.

ARTICLE I

Definitions

The following terms whenever used in the Plan, including the Preamble, shall
have the meanings set forth in this Article I.

1.1 “Beneficiary” means the Participant’s beneficiary under the applicable
Pension Plan, or such other beneficiary as is designated in writing to the
Committee by the Participant.

1.2 “Board of Directors” means the Board of Directors of the Company as
constituted from time to time,

1.3 “Code” means the Internal Revenue Code of 1986, as may be amended, 1.4
“Committee” means the Retirement Committee appointed by the Board of Directors
which shall be responsible for the administration of the Plan in accordance with
Article V.

1.5 “Company” means Supermarkets General Corporation or any successor thereto.

1.6 “Excess Pension Benefit” means a Participant’s retirement benefit under the
Plan determined in accordance with Section 3.1.

1.7 “Participant” means a Participant in this Plan as defined in Article II.

1.8 “Pension Plan” means (i) the Supermarkets General Corporation Pension Plan,
as amended and restated effective January 1, 1979, or (ii) the Purity Supreme
Division of Supermarkets General Corporation Pension Plan, as amended and
restated effective as of September 30, 1985, each as amended from time to time
thereafter.

 

1.9 “Pension Plan Benefit” means the annual retirement benefit payable to or on
account of a Participant pursuant to the applicable Pension Plan.

1.10 “Plan” means the Excess Benefit Plan of Supermarkets General Corporation,
as adopted effective as of March 9, 1987.

1.11 “Plan Year” means the period of time commencing with the first day of
January and ending with the last day of December.

ARTICLE II

Participants

Any salaried employee who is a participant in a Pension Plan shall be a
Participant in this Plan if the benefit payable to such Participant under such
Pension Plan is limited as a result of the limitations on contributions and
benefits imposed by Section 415 of the Code and/or the limitation on includible
compensation under Section 401'(a)(].7) of the Code.

ARTICLE III

Benefits

3.1. Excess Pension Benefit

A Participant’s Excess Pension Benefit with respect to each Pension Plan shall
be equal to the excess of (a) over (b) where

 

(a) equals the benefit the Participant would have received under the Pension
Plan on a single life annuity basis (i) had the limitation imposed by Section
415 of the Code not been in effect, and (ii)


had the amount of compensation used in calculating the Participant's Pension
Plan Benefit not been curtailed by Section 40l(a)(17) of the Code; and

-2-

 

(b) equals the actual Pension Plan Benefit payable to the participant on a
single life annuity basis,


3.2 Vesting, of Benefits

A participant shall become vested in his or her Excess Pension Benefit in
accordance with the same schedule and rules as are applicable in determining
when he or she becomes vested in his or her Pension Plan Benefit.

3.3 Forfeiture of Benefits

A participant shall forfeit his or her Excess Pension Benefit in the event of
his or her conviction of a felony relating to the conduct of the business of the
Company or willful unauthorized disclosure of a trade secret of the Company.

ARTICLE IV

Payment of Benefits

A participant’s Excess Pension Benefit shall be paid under the same
circumstances, in the same form and at the same time as such participant’s
benefits under the applicable Pension Plan and shall cease when such benefits
cease. For purposes of determining such circumstances, form and time, all
relevant provisions of the applicable Pension Plan shall be applied hereunder,
including, without limitation, the provisions that relate to payments to the
Participant’s Beneficiary under such Pension ‘Plan.

ARTICLE V

Administration of the Plan

5.1 Committee

The Committee shall administer the Plan and, in connection therewith, shall have
full power and authority to construe and interpret the Plan; to establish rules
and regulations relating to the Plan; to delegate responsibilities to others to
assist it in administering the Plan; and to perform all other acts it believes
reasonable and proper in connection with the administration of the Plan.

-3-

5.2 Benefit Determination

The Committee shall rely on the records of the Company in determining the form
in which and time at which’ benefits are being paid under a Pension Plan and
shall pay benefits accordingly pursuant to Article IV of this Plan.

5,3 Indemnification

To the extent permitted by law, the Company shall indemnify the members of the
Committee from all claims for liability, loss or damage (including payment of
expenses in connection with defense against any such claim) arising from any act
or failure to act which constitutes a breach of such individual’s fiduciary
responsibilities under any applicable law.

ARTICLE VI

Miscellaneous

6.1 Benefits Payable by Company

All benefits payable under this Plan shall constitute an unfunded obligation of
the Company. Payments shall be made, as due, from the general funds of the
Company. The Company may, in its sole and absolute discretion, establish one or
more accounts, funds or trusts to reflect its obligations under the Plan and nay
make such investments as it may deem desirable to assist it in meeting such
obligations. Any assets held in such accounts, funds or trusts shall remain
assets of the Company subject to the claims of its creditors. No person eligible
for a benefit under this Plan shall have any right, title or interest in any
such assets.

6.2 Inalienability of Benefits

The right of any person to any benefit or payment under the Plan shall not be
subject to voluntary or involuntary transfer, alienation or assignment, and, to
the fullest extent permitted by law, shall not be subject to attachment,
execution, garnishment, sequestration or other legal or equitable process or be
transferable by operation of law in the event of bankruptcy or insolvency of any
Participant or Beneficiary. In the event a person who, is receiving or is
entitled to receive benefits under the Plan attempts to assign, transfer or
dispose of such right, or if an attempt is made to subject said right to such
process, such assignment, transfer or disposition shall be null and void.

-4-

6.3 No Guarantee of Employment

Nothing in the Plan nor any action taken hereunder shall be deemed or construed
as giving any Participant any right to be retained in the employ of the Company
or as affecting the right of the Company to discipline (including, without
limitation, the right to discharge) any Participant at any time.

6.4 Payments to Minors and Incompetents

If a Participant or Beneficiary entitled to receive any benefits hereunder is a
minor or is deemed by the Committee or is adjudged to be legally incapable of
giving valid receipt and discharge for such benefits, payment of benefits will
be made to the duly appointed guardian of such minor or incompetent or to such
other legally appointed person as the Committee may designate. Such payment
shall, to the extent made, be deemed a complete discharge of any liability for
such payment under the Plan.

6.5 Withholding

The Company shall have the right to deduct from any payments due under the Plan
any taxes required to be withheld with respect to such payments.

6.6 Amendment or Termination

(a) The Company reserves the right to amend, modify, restate or terminate the
Plan; provided, however, that no such action by the Company shall reduce a
Participant’s Excess Pension Benefit accrued as of the time thereof.

(b) If the Plan is terminated, a determination shall be made of each
Participant’s Excess Pension Benefit as of the Plan termination date. The amount
of such benefit shall be payable to the Participant or Beneficiary at the time
it would have been payable under Article IV if the Plan had not been terminated.

6.7 Merger, Consolidation or Sale of Assets

In the event the Company shall at any time be merged or consolidated with or
into any corporation or corporations or in the event that all or substantially
all of the assets of the Company shall be sold or otherwise transferred to
another corporation, the provisions of the Plan, including the provisions of
this Section, shall be binding upon and inure to the benefit of the successor of
the Company’ resulting from such merger, consolidation or sale of assets.

-5-

6.8 Governing Law

Except to the extent pre-empted by federal law, the provisions of the Plan will
be construed according to the laws of the State of Delaware.

IN WITNESS WHEREOF, Supermarkets General Corporation has caused this Plan to be
executed effective as of March 9, 1987.

    SUPERMARKETS GENERAL CORPORATION
        /s/ James D. Dougherty       James D. Dougherty
Executive Vice President  


ATTEST:

Asst. secretary

-6-